Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are moot as they are directed to claim limitations that have not been examined nor entered.
Applicant’s further arguments have been fully considered but are not persuasive.  First, Applicant asserts that it would not have been obvious to try to have the locking structure on a spoke of a pulley and mounting the device on the outer cylinder, in particular that it would be impossible to arrange the device taught by Belfiore with an outer cylinder and pulley of a top load washing machine.  However, the claim does not require a particular location on the outer cylinder where the device is disposed, and an outer cylinder could be formed in various ways (e.g. flange, recess into the cylinder, varying cylinder diameter, etc.) to accommodate the device of Belfiore as structured.
Second, Applicant asserts that Rhode, Heyne, and Traube do not teach in obvious combination a locking structure on a spoke of a pulley and mounting the device on an outer cylinder of a top load washing machine.  Applicant states that Rhode and Heyne are side-loaded drum type washing machines and the technical field is different than top loading washing machines.  However, one of ordinary skill in the art would have readily employed routine engineering to apply the suggestions taught by Rhode and Heyne to form a locking structure on a spoke of a pulley in a top load washing machine.  Rhode and Heyne teach locking structures in 
Applicant also asserts that the locking device of Traube is completely different from the device of Belfiore and it would have been impossible to mount the device of Belfiore between a pulley and outer cylinder.  However, as discussed above, an outer cylinder could be formed in various ways (e.g. flange, recess into the cylinder, varying cylinder diameter, etc.) to accommodate the device of Belfiore as structured.  Furthermore, Traube was cited to show that disposing a locking device on an outer cylinder was known, not to show any particular structure or arrangement of Traube.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/Primary Examiner, Art Unit 1711